Citation Nr: 0415201	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of anal fissure (with megacolon and fecal 
impaction).

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for gallstones, claimed 
as secondary to residuals of anal fissure with megacolon and 
fecal impaction, gastroenteritis, and/or hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.

By a decision entered in May 1997, the RO disallowed the 
veteran's application to reopen a claim for service 
connection for residuals of anal fissure.  The RO notified 
him of its decision, and of his appellate rights, but he did 
not initiate an appeal within one year.  As a result, the 
RO's decision became final.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302(a), 20.1103 (1996).

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the RO that 
declined to reopen the veteran's previously denied claim for 
service connection for residuals of anal fissure (with 
megacolon and fecal impaction), and also denied new claims 
for service connection for gastroenteritis, hiatal hernia, 
and gallstones.  During a hearing held before the undersigned 
in Washington, D.C. in October 2003, the veteran made clear 
that he was claiming service connection for gallstones on a 
secondary basis, as due to the other claimed disorders of his 
digestive tract.

In a statement dated in July 2001, the veteran stated that he 
was requesting "service connection for aid and 
attend[ance]" and for being "homebound".  In support of 
his request, he listed several disorders that caused him 
difficulty, including disorders of his heart and lungs.  
Later, in April 2002, he presented argument on his claim for 
"digestive trac[t] disorders", to include a "hemorrhoidal 
condition".  Presently, it is not entirely clear from the 
record whether he is seeking service connection for 
disability of the heart and/or lungs, or whether he is 
seeking to reopen his previously denied claim for service 
connection for hemorrhoids.  If he is, he and his 
representative should so notify the RO so that those claims 
can be adjudicated.

In his April 2002 statement, the veteran also stated that he 
wanted "a 100% disability rating" due to the combined 
effects of his claimed digestive tract disorders.  The Board 
construes that statement as a claim for a total disability 
rating based on individual unemployability due to service-
connected disability.  Inasmuch as that issue has not been 
addressed by the RO in the first instance, it is referred to 
the RO for further action, as appropriate.

At the hearing held before the undersigned in October 2003, 
the veteran submitted a written statement asking that a 
submission he made in February 2003 be accepted as a notice 
of disagreement (NOD) with respect to the RO's April 2002 
denial of his claim for special monthly compensation based on 
the need for regular aid and attendance, or on account of 
being housebound, and his claims for service connection for 
hearing loss and tinnitus.  Inasmuch as the RO has not yet 
had an opportunity to address the matter of whether the 
February 2003 submission satisfies the requirements for a 
valid NOD, see 38 C.F.R. § 20.201 (2002), this matter is 
likewise referred to the RO.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for residuals of 
anal fissure (with megacolon and fecal impaction).  Action on 
the remaining matters here on appeal-including an 
examination of the underlying merits of the veteran's claim 
for service connection for anal fissure with megacolon and 
fecal impaction -will be deferred pending completion of the 
development sought in the REMAND below.




FINDINGS OF FACT

1.  By a decision entered in May 1997, the RO disallowed the 
veteran's application to reopen a claim for service 
connection for residuals of anal fissure.  The RO notified 
him of its decision, and of his appellate rights, but he did 
not initiate an appeal within one year.  

2.  Since the time of the May 1997 decision, the veteran has 
submitted a medical opinion indicating that he has 
"[l]eaking bowel syndrome", developed after anal surgery 
for fissure, that is at least as likely as not "a result of 
several factors while at service including the treatment he 
received while on active duty".  This evidence was not of 
record at the time of the prior disallowance in May 1997; is 
not merely cumulative or redundant of the evidence that was 
then of record; bears directly and substantially upon the 
specific matter under consideration; and is so significant 
that it must be considered in order to fairly decide the 
merits of his claim.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision, which declined to reopen the 
veteran's previously denied claim for service connection for 
residuals of anal fissure, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103 
(1996).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of anal fissure 
(with megacolon and fecal impaction).  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. § 3.303 (2003); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

As noted above, the matter of the veteran's entitlement to 
service connection for residuals of anal fissure has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection for 
that condition may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


In the present case, the evidence received since the time of 
the last final disallowance includes a medical opinion from 
Sash S. Seshadri, M.D., dated in January 2003, indicating 
that the veteran has "[l]eaking bowel syndrome", developed 
after anal surgery for fissure, that is at least as likely as 
not "a result of several factors while at service including 
the treatment he received while on active duty".  This 
evidence was not of record at the time of the prior 
disallowance in May 1997; is not merely cumulative or 
redundant of the evidence that was then of record; bears 
directly and substantially upon the specific matter under 
consideration; and is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
The evidence submitted is therefore new and material, and the 
claim is reopened.  To this limited extent, the appeal is 
granted. 


ORDER

The claim for service connection for residuals of anal 
fissure (with megacolon and fecal impaction) is reopened; to 
this limited extent, the appeal is granted.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, the veteran has testified that the 
Social Security Administration (SSA) has awarded him 
disability benefits possibly due, in part, to his 
gastrointestinal difficulties.  He has also reported 
receiving relevant, ongoing treatment at the VA Outpatient 
Clinic (VAOPC) in Fort Myers, Florida since 1998 or 1999, and 
he has stated that he saw a surgeon at the Bay Pines VA 
Medical Center (VAMC) in St. Petersburg, Florida for 
gastrointestinal difficulties "a couple of months" before 
his October 2003 hearing.  In addition, the record reflects 
that he has been treated for the conditions here at issue at 
the Venice Walk-In Medical Center in Venice, Florida 
beginning in January 1996, and by a Dr. Seshadri.  Presently, 
the record does not contain a copy of the veteran's SSA award 
letter, or the documentation supporting it.  Nor does the 
record contain any reports of treatment from the VAOPC in 
Fort Myers dated before May 2000 or after February 2002; any 
reports of treatment from the Bay Pines VAMC dated in 2003; 
any reports from the Venice Walk-In Medical Center dated 
prior to January 2000 or after January 2002; or any clinical 
reports of treatment from Dr. Seshadri.  Accordingly, a 
remand is required in order to fulfill the duty to assist.  
38 C.F.R. § 19.9 (2003).

The Board also finds that the veteran should be examined on 
remand.  This is necessary because, although the record 
currently contains opinions from John Kelly, M.D., Sash S. 
Seshadri, M.D, and Maria V. Meesit, D.C. indicating that one 
or more of the disabilities at issue may have been incurred 
in or aggravated by the veteran's military service, none of 
the available opinions contain any substantive explanation or 
rationale for their conclusions.  In this regard, the veteran 
is notified that it is his responsibility to report for the 
examination and to cooperate in the development of his case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of his 
claim(s).  See 38 C.F.R. §§ 3.158, 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should obtain the records 
pertinent to the veteran's claim for SSA 
disability benefits, to include the medical 
records relied upon in allowing that claim.  
The materials obtained should be associated 
with the claims file.

3.  The RO should undertake efforts to obtain 
all relevant records of clinical treatment 
from Dr. Seshadri.  The RO should also make 
efforts to obtain any relevant records of 
treatment from the Venice Walk-In Medical 
Center dated from January 1996 to January 
2000, and any dated after January 2002.  In 
addition, the RO should contact the VAOPC in 
Fort Myers, Florida for purposes of obtaining 
copies of all relevant records of treatment 
dated from 1998 to May 2000, and any dated 
after January 2002, and should likewise 
obtain any relevant reports from the Bay 
Pines VAMC dated in 2003.  The evidence 
obtained should be associated with the claims 
file.

4.  The veteran should be asked to identify, 
and provide a release for, the care providers 
that treated him for anal fissure prior to 
service.  If an appropriate release is 
provided, the RO should make efforts to 
obtain the records of that treatment, and the 
evidence obtained should be associated with 
the claims file.

5.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination of his 
digestive system.  The examiner should review 
the claims folder in connection with the 
examination, and should indicate in the 
report of the examination that the claims 
folder has been reviewed.  After completing 
that review, and after examining the veteran 
and performing any indicated testing, the 
examiner should provide answers with respect 
to each of the following questions:

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the anal fissure and megacolon with 
fecal impaction noted in service in 
October/November 1965 pre-existed the 
veteran's entry into the military?  If 
it is clear and unmistakable that the 
condition pre-existed the veteran's 
entry into the military, is it also 
clear and unmistakable (i.e., obvious, 
manifest, or undebatable) that the 
condition underwent an increase in 
severity during the veteran's period of 
active duty service?  If the condition 
did undergo an increase in severity 
during the veteran's period of active 
duty service, is it as least as likely 
as not (i.e., is it 50 percent or more 
probable) that it underwent a chronic 
or permanent (as opposed to a transient 
or temporary) increase in severity 
during the veteran's period of active 
duty service?  If it is at least as 
likely as not that the condition 
underwent a chronic or permanent 
increase in severity during the 
veteran's period of active duty 
service, is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the increase in 
severity during service was due to the 
natural progress of the condition?  
Please identify current disabling 
residuals (including disabling scars, 
fecal leakage, etc.), if any, that at 
least as likely as not can be 
attributed to anal fissure and 
megacolon with fecal impaction in 
service, or to the in-service surgery 
or treatment therefor.

b.  Does the veteran currently have 
gastroenteritis?  If so, is it at least 
as likely as not (i.e., is it 50 
percent or more probable) that current 
gastroenteritis can be attributed to 
the veteran's period of military 
service?  (The examiner should comment 
upon the significance, if any, of the 
diagnosis of acute gastroenteritis in 
service in August 1966.)

c.  The report of a January 2000 upper 
gastrointestinal series and esophagram 
shows that the veteran has a hiatal 
hernia.  Is it at least as likely as 
not (i.e., is it 50 percent or more 
probable) that the hiatal hernia can be 
attributed to the veteran's period of 
military service?

d.  The report of a January 2000 
abdominal ultrasound shows that the 
veteran had a two-centimeter gallstone.  
Is it at least as likely as not (i.e., 
is it 50 percent or more probable) that 
the gallstone can be attributed to the 
veteran's period of military service, 
or to residuals of anal fissure with 
megacolon and fecal impaction, 
gastroenteritis, and/or hiatal hernia?  
Does the veteran suffer from any 
current disabling manifestations that 
can be attributed to the gallstone?  If 
so, is it at least as likely as not 
that anal fissure with megacolon and 
fecal impaction, gastroenteritis, 
and/or hiatal hernia has caused a 
chronic or permanent worsening of the 
gallstone condition?

e.  Does the veteran currently have any 
other disability of the digestive 
system (e.g., gastroesophageal reflux 
disease, diverticulosis, etc.) that at 
least as likely as not can be 
attributed to service?

A complete rationale for all opinions should 
be provided.

6.  The RO should then take adjudicatory 
action on the claims here at issue.  If any 
benefit sought remains denied, the RO should 
furnish the veteran and his representative a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a citation to, and summary of, 38 C.F.R. 
§ 3.310.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



